Case 2:19-cv-07390-DMG-AGR Document 130 Filed 07/15/21 Page 1 of 2 Page ID #:5057



   1
   2
   3
   4
   5
   6
   7
   8
   9                     UNITED STATES DISTRICT COURT
  10                    CENTRAL DISTRICT OF CALIFORNIA
  11                             WESTERN DIVISION
  12
  13   STATE OF CALIFORNIA, et al., ) Case No. CV 19-7390-DMG (AGRx)
                                       )
  14           Plaintiffs,             )
                                       )
  15   v.                              ) ORDER  APPROVING STIPULATION
                                         RE BRIEFING SCHEDULE ON
  16   ALEJANDRO MAYORKAS,             ) PLAINTIFFS’ SUPPLEMENTAL
       Secretary of Homeland Security, ) PRELIMINARY INJUNCTION
  17   et al.,                         ) MOTION [129]
                                       )
  18           Defendants.             )
  19                                   )
  20
  21
  22
  23
  24
  25
  26
  27
  28
Case 2:19-cv-07390-DMG-AGR Document 130 Filed 07/15/21 Page 2 of 2 Page ID #:5058



   1        THIS CAUSE comes before the Court upon the parties’ Stipulation Regarding
   2 Briefing Schedule on Plaintiffs’ Supplemental Preliminary Injunction Motion.
   3        UPON CONSIDERATION of the parties’ stipulation to extend the
   4 supplemental briefing and hearing schedule on Plaintiffs’ narrowed motion for a
   5 preliminary injunction and for the reasons set forth therein, the Court hereby ORDERS
   6 that the briefing schedule and hearing on the narrowed motion be extended. Within
   7 seven days of the Ninth Circuit’s decision on the Flores petition for panel rehearing in
   8 Flores, et al. v. Garland, et al., No. 19-56326, the parties will submit a joint status
   9 report to this Court with a proposed briefing and hearing schedule for this case.
  10 IT IS SO ORDERED.
  11
  12 DATED: July 15, 2021
  13                                         DOLLY M. GEE
                                             UNITED STATES DISTRICT JUDGE
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28



                                                1
